Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 11-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 9 should be translated into English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, it is unclear and indistinct what is meant by a “theoretical position” of a wheel assembly in lines 4-5. It is unclear what function the term “theoretical” performs in the claim.
Claim 16 is similarly indistinct.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 11
Step 1: Statutory Category – Yes 

The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 



The claim recites setting an angular position of a moveable pointer. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. The step merely requires determining a value representing an angle. For example, a person may mentally select a value.

The claim further recites setting an increment value of the moveable pointer, which similarly requires setting a value, which is a mental process. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a human may mentally select a value.

The claim further recites calculating a difference between two values. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a human may mentally perform subtraction.

The claim further recites increasing the increment value.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the 

Step 2A Prong Two evaluations – Practical Application – No

Claim 11 is evaluated whether as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The test for integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows.

Since the additional elements do not apply, rely on, or use the judicial exception, they cannot be considered to integrate the abstract idea into a practical application.  Additionally, this limitation is not recited as being performed by any particular machine. This amounts to insignificant application of the identified abstraction per MPEP 2106.05(g). This type of limitation merely confines the use of the abstract idea to a particular technological environment (vehicles) and thus fails to add an inventive concept to the claims, see MPEP2106.05(h).  

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

2B Evaluation: Inventive Concept – No

Claim 11 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.



Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.
In this case, the limitation of “beginning steering of at least one wheel assembly” amounts to simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

The additional limitations of dependent claims 12-15 do not add significantly more the claims as follows.

With respect to claim 12, the claim merely further specifies the increment value as having a range.
With respect to claims 13-15, the claim recites a specific structural configuration of the wheel assemblies, upon which the method is meant to perform. However, the claims do not describe how the method is to be applied to the wheel assemblies or how the abstract idea would be integrated into a practical application.

With respect to claims 16-20, a similar analysis applies. With respect to claim 16, the additional element of a controller is recited as performing the method of claim 11. The controller is recited at a high level of generality, which merely uses a computer as a tool to perform an abstract idea. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664